NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604


                                 Argued July 7, 2022
                                 Decided July 11, 2022

                                         Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           THOMAS L. KIRSCH II, Circuit Judge

 No. 21-2762                                              Appeal from the United
                                                          States District Court for the
 UNITED STATES OF AMERICA,                                Northern District of Illinois,
      Plaintiff-Appellee,                                 Eastern Division.
               v.
                                                          No. 16-CR-776
 BRETT IMMEL,
      Defendant-Appellant.                                Sharon Johnson Coleman,
                                                          Judge.
                                       ORDER

      A jury convicted Brett Immel of bankruptcy fraud, 18 U.S.C. §152, and the judge
sentenced him to six months’ imprisonment. He contends on appeal that the evidence
was insufficient and that the judge should not have admitted evidence that his monthly
income rose after his case began.

       Immel filed statements and schedules asserting that his monthly income was
about $2,700, when its average exceeded $10,000. That is enough to sustain the convic-
tion, but there is more. Four months before filing his petition, Immel created Fourteen
Consulting LLC, which he used to hold both business and personal income. Although
the LLC had assets and a regular income—at least $9,800 in each month between its
No. 21-2762                                                                         Page 2


creation and the bankruptcy filing, and more than $26,000 in the month of filing—Im-
mel listed its value as $1 on his schedules. He also listed at $1 his 15% stake in Hanover
Companies, LLC, even though it had assets exceeding $500,000 and distributed more
than $15,000 in rental income to Immel most months.

        Immel contended at trial that these errors were good-faith estimates. Understat-
ing one’s income by 75% does not seem to be an exercise in good faith, and it invited the
rejoinder that Immel well knew that his income was substantially higher. The prosecu-
tion showed as much for the months before and after the bankruptcy filing. This sets up
Immel’s contention that the post-filing income, which exceeded $25,000 every month
(much of it from the “worth only $1” Hanover), should have been ignored. Yet the exist-
ence of a monthly income stream substantially exceeding $2,700, before and after filing,
was pertinent to his intent in using the $2,700 figure. What’s more, Immel funneled all
of his income through Fourteen Consulting, which was one of the assets in the bank-
ruptcy. If he had put personal receipts in a personal checking account, they would have
been outside the bankruptcy process, see Harris v. Viegelahn, 575 U.S. 510, 513–14 (2015),
except to the extent that these receipts embarrassed the $1 reported valuation for each of
the two LLCs. Yet by routing all income through a business that was an asset available
to his creditors, Immel obliged himself to make an honest and up-to-date disclosure of
the company’s value. He did not do so. He also used Hanover to pay his residential
mortgage and did not report those payments as income. More can be said about the evi-
dence against him, but that would be otiose.

      Immel does not contend that the judge erred in any of the instructions to the jury
about what was needed to convict him or about how the jurors should evaluate the evi-
dence about his income in post-filing months. The arguments he does make do not un-
dermine the verdict.

                                                                                 AFFIRMED